DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasutomi et al (US 2019/0168366), hereinafter Yasutomi.

Regarding claim 1, Yasutomi discloses an operation method for a pneumatic nail gun (Fig. 1 and 2), the pneumatic nail gun including a striking device (Fig. 1, item 25), a lifting wheel (Fig. 3, item 48, 49), a motor (Fig. 2, item 15) that is configured to drive the lifting wheel to rotate to lift the striking device (Para. 0037), and a control device (Fig. 2, item 62, 63) (Para. 0052) that includes a microcontroller (Fig. 2, item 63) and a wheel sensor (Fig. 3, item 72) electrically connected to the microcontroller (Para. 0056), the wheel sensor being configured to generate and output a sensing signal to the microcontroller (Para. 0059-0071) when detecting that the lifting wheel is at a predetermined angular position (Para. 0059-0071) where the lifting wheel has lifted the striking device to arrive at a (Para. 0059-0072), the operation method being implemented by the microcontroller and comprising steps of: 
when the pneumatic nail gun is powered on, determining whether the sensing signal is received from the wheel sensor (Para. 0059-0072, sensor determines that striking device is not at top point); 
controlling the motor to drive the lifting wheel to rotate to lift the striking device when it is determined that the sensing signal is not received (Para. 0059-0072, motor is actuated to lift striking device when striking device is not at top point); and 
controlling the motor to stop the lifting wheel from rotating upon receiving the sensing signal from the wheel sensor (Para. 0059-0072, sensing signal is received when striking device is at top point).

Regarding claim 2, Yasutomi discloses the operation method the pneumatic nail gun further including a warning element (Para. 0109) electrically connected to the microcontroller, the operation method further comprising a step of: when it is determined that the sensing signal is not received, controlling the warning element to output a warning signal (Para. 0109).

Regarding claim 3, Yasutomi discloses the operation method further comprising a step of: controlling the warning element to stop outputting the warning signal (Para. 0109) upon receiving the sensing signal from the wheel sensor (Para. 0109).

Regarding claim 4, Yasutomi discloses the operation method the pneumatic nail gun further including a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), the operation method further comprising, after the step of controlling the warning element to output a warning signal and before the step of controlling the motor to drive the lifting wheel to rotate (Para. 0076-0080), a step of: controlling the warning element to stop outputting the warning signal upon receiving the reset signal from the reset button (Para. 0076-0080).

Regarding claim 5, Yasutomi discloses the operation method the pneumatic nail gun further including a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), wherein the step of controlling the motor to drive the lifting wheel to rotate is implemented only after the microcontroller receives the reset signal from the reset button (Para. 0076-0080).

Regarding claim 6, Yasutomi discloses the operation method further comprising a step of: controlling the warning element to stop outputting the warning signal (Para. 0109) upon receiving the sensing signal from the wheel sensor (Para. 0109).

Regarding claim 7, Yasutomi discloses the operation method the pneumatic nail gun further including a safety contact element (Fig. 3, item 68) adapted to be pressed against a solid surface (Fig. 3, item 70), a trigger (Fig. 1, item 66), and a safety contact sensor (Fig. 1, item 69) and a trigger actuator switch (Fig. 1, item 67) both electrically connected to the microcontroller (Para. 0053-0055), the safety contact sensor being configured to be actuated by the safety contact element to generate and output a safety contact signal to the microcontroller (Para. 0053-0055) when the safety contact element is pressed against the solid surface (Para. 0053-0055), the trigger actuator switch being configured to be triggered by the trigger to generate (Para. 0053-0055) and output a trigger signal to the microcontroller when the trigger is pulled (Para. 0053-0055), 
wherein the step of controlling the motor to drive the lifting wheel to rotate is implemented (Para. 0053-0057) only after the microcontroller receives both the safety contact signal and the trigger signal (Para. 0053-0057).

Regarding claim 8, Yasutomi discloses the operation method further comprising, before the step of controlling the motor to drive the lifting wheel to rotate, a step of: determining whether a first criterion (Para. 0072) that the safety contact signal is received in a first predetermined time (Para. 0072), and a second criterion (Para. 0072) that the trigger signal is received in a second predetermined time (Para. 0072) are both satisfied, wherein the step of controlling the motor to drive the lifting wheel to rotate is (Para. 0059-0072).

Regarding claim 9, Yasutomi discloses a pneumatic nail gun (Fig. 1 and 2), comprising: a main body (Fig. 1, item 10); a cylinder device (Fig. 1, item 22) that is disposed in said main body; a striking device (Fig. 1, item 25) that is movably disposed in said cylinder device (Para. 0042); a lifting wheel (Fig. 3, item 77) that is configured to move said striking device (Para. 0048); a motor (Fig. 1, item 15) that is configured to drive said lifting wheel to rotate to lift said striking device(Para. 0037), and a control device (Fig. 2, item 62, 63) (Para. 0052) that includes a microcontroller (Fig. 2, item 63) and a wheel sensor (Fig. 3, item 72) electrically connected to the microcontroller (Para. 0056), wherein said wheel sensor is configured to generate and output a sensing signal to said microcontroller (Para. 0059-0071) when detecting that the lifting wheel is at a predetermined angular position (Para. 0059-0071) where the lifting wheel has lifted the striking device to arrive at a ready-to-strike position (Para. 0059-0072) wherein said microcontroller is configured to determine whether the sensing signal is received from said wheel sensor (Para. 0059-0071) when said pneumatic nail gun is powered on (Para. 0059-0071), to control said motor to drive said lifting wheel to rotate to lift said striking device when it is determined that the sensing signal is not received (Para. 0059-0071), and to control said motor to stop said lifting wheel from rotating upon receiving the sensing signal from said wheel sensor (Para. 0059-0071).

Regarding claim 10, Yasutomi discloses the pneumatic nail gun further comprising: a safety contact element (Fig. 3, item 68) for abutting against a solid surface (Fig. 3, item 70); a trigger (Fig. 1, item 66); a safety contact sensor (Fig. 1, item 69) electrically connected to said microcontroller (Para. 0053-0055), and configured to be actuated by said safety contact element to generate (Para. 0053-0055) and output a safety contact signal to said microcontroller when said safety contact element is pressed against the solid surface (Para. 0053-0055); and a trigger actuator switch (Fig. 1, item 67) electrically connected to said microcontroller (Para. 0053-0055), and configured to be triggered by said trigger to generate and output a trigger signal to said microcontroller when said trigger is pulled (Para. 0053-0055); (Para. 0053-0057) only after receiving both the safety contact signal and the trigger signal (Para. 0053-0057).

Regarding claim 11, Yasutomi discloses the pneumatic nail gun further comprising: a warning element (Para. 0109) electrically connected to the microcontroller, the operation method further comprising a step of: when it is determined that the sensing signal is not received, controlling the warning element to output a warning signal (Para. 0109).

Regarding claim 12, Yasutomi discloses the pneumatic nail gun further comprising: a reset button (Fig. 2, item 71) electrically connected to the microcontroller and configured to be operated to generate and output a reset signal to the microcontroller (Para. 0076-0080), wherein said microcontroller is further configured to control the warning element to stop outputting the warning signal (Para. 0109) upon receiving the sensing signal from the wheel sensor (Para. 0109).


Regarding claim 13, Yasutomi discloses the pneumatic nail gun further comprising: a reset button (Fig. 2, item 71) electrically connected to said microcontroller (Para. 0076-0080), and configured to be operated to generate and output a reset signal to said microcontroller (Para. 0076-0080); wherein said microcontroller is further configured to control said motor to drive said lifting wheel to rotate (Para. 0076-0080) only after receiving the reset signal from said reset button (Para. 0076-0080).

Regarding claim 14, Yasutomi discloses the pneumatic nail gun wherein said lifting wheel has a reference component (Fig. 6A and 6B, items 85A, 85B), and said wheel sensor detects presence of said reference component (Para. 0056) for determining whether said lifting wheel is at the predetermined angular position (Para. 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato (US 2018/0154505), Ueda (US 2018/0133877), and Pomeroy (US 2018/0126528) all teach a pneumatic nail gun having a lifting wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731